Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 15 September 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					21.My dearest Friend.
					Washington 15. Septr. 1822.
				
				No Journal received this day—But there was one yesterday, and I hope for one to-morrow—We have had now a week of heat as oppressive as any of the whole Summer, and two or three of the Nights have been more so. Though I have no doubt, you find it equally insupportable at Philadelphia, it reconciles me to your stay there; because I would have you come home to a temperate climate, as well as to all other comforts that give a relish to home.The new Commissioner of the Land Office is a judge McLean of Ohio. I have no personal acquaintance with him, but he was a member of Congress during the late War, when he was well known to the President, and to Mr Calhoun—I was a little surprized at the suddenness of the appointment. The Land-Office, being an appendage to the Department of the Treasury I had expected the President would have waited to consult Mr Crawford in the selection—But the place has been filled before Mr Crawford could have heard of the death of Mr Meigs; and by a person probably more friendly to Mr Calhoun than to Mr Crawford.And so the Whale, has run himself ashore upon my Land and has been despatched by another’s Spear.—I suppose that by the Law of the Land, he belonged to me; but the Newspapers say that by the Custom of the Coast, he belonged to the first finder.  As I am not on the spot to claim or maintain my right, I am not disposed to make a question of it—He is not the first whale, that has got himself cut up and tried, by floundering upon my territories.I have received a Letter from Mr Henry Meigs, who is at Perth Amboy, and requests me to aid his mother with my advice; which I have very cheerfully offered her. He says he cannot come on here himself.The theatrical campaign closes here this week—Cooper, finished last Thursday with Virginins—I think the best English Tragedy since Cato—As soon as the Play was over, Cooper was told of the death of one of his own Children, which had been known it seems before but was withheld from him—I was very much pleased with his performances, with the exception of Bertram, a character and a Play so disgusting to me, that I could not take pleasure in seeing it performed by any one. Mrs Smith has been some days complaining, but is on the recovery—Coachman’s illness like that of his horses is over-feeding and under workingMonday Morning 16. Septr.Mr Robert Clarke of the Washington Asylum has just called upon me with a Bill which I have paid of 14 dollars and 33 Cents, for nine weeks and two days Board for Rachael, till the 20th. of August, when she died, and for the expenses of her burial. I had not before heard of her death.Mrs. Meigs of Philadelphia, was to leave the City this Morning to return home—She takes your box with herEver faithfully your’s.
				
					A.
				
				
					I enclose a Letter for Mary.
				
			